Exhibit 10.10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of September 30,
2006, by and between Western Union LLC (“WULLC”), a Colorado limited liability
company, The Western Union Company, a Delaware corporation (hereinafter
individually and collectively the “Company”), and Scott T. Scheirman
(“Executive”).

WHEREAS, in connection with the distribution of the shares of The Western Union
Company to the shareholders of First Data Corporation (“the Spin Off”), the
Company now desires to employ Executive in the role of Executive Vice President
(“EVP”) and Chief Financial Officer (“CFO”) pursuant to the terms of this
Agreement, and the Executive desires to enter into this Agreement and to accept
such employment, subject to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the Company’s employment of Executive, the
mutual promises and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive, intending legally to be bound agree as follows:

1. Employment. This Agreement shall become effective October 1, 2006, at which
time the Company will promote the Executive to the role of EVP and CFO and the
Executive hereby agrees to accept the promotion upon the terms and subject to
the conditions contained in this Agreement. The term of this Agreement shall
commence October 1, 2006 and, unless terminated earlier pursuant to Sections 4,
shall end on November 30, 2008 (such period referred to herein as the
“Employment Period”).

2. Position and Duties; Responsibilities.

(a) Executive shall have responsibility for performing for and on behalf of the
Company such duties and functions as are necessary and reasonably related to the
role and responsibilities of the EVP and CFO, and such other duties and
responsibilities as may be determined from time to time by the Chief Executive
Officer or the Executive Vice President, Financial and Strategic Development
(“EVP Finance and Strategic Development”) of the Company, including serving as
an officer or board member of Company affiliates; provided approval by the
Company’s General Counsel is given and no conflict of interest exists in such
serving in such role. The Executive shall report to the EVP Finance and
Strategic Development. Executive shall be a member of the Western Union
Executive Committee.

(b) Executive covenants and agrees that, at all times during the Employment
Period, he shall faithfully, loyally, and to the best of his ability,
experience, and talents devote his full business time, attention and best
efforts to perform all duties that may be reasonably required of and from him
pursuant to the terms hereof, and shall be bound by all policies, rules, and
regulations of the Company in effect from time to time which are applicable to
the Company’s employees generally or to Executive in particular except as
provided to the contrary in this Agreement. During the Employment Period,
Executive will not, directly or indirectly, whether as an officer, director,
agent, partner, associate,

 

Page 1



--------------------------------------------------------------------------------

representative, consultant, employee, or otherwise, become or be employed by or
perform services for any other entity without the written consent of the
Company.

3. Compensation and Benefits. During the Employment Period, the Company agrees
to provide to Executive the following compensation and benefits under this
Agreement subject to the terms and conditions of this Agreement:

(a) Executive shall be paid a base salary at the rate of $425,000 per year,
payable semi-monthly in accordance with the Company’s normal payroll practices,
net of required or permitted withholdings and deductions, effective October 1,
2006.

(b) Executive shall receive incentive payments in accordance with the bonus plan
applicable to similarly situated executives (“Bonus Plan”), subject to the terms
and conditions of the Bonus Plan and Executive’s continued employment pursuant
to the terms of this Agreement. Payment under the Bonus Plan, if any, will be
based on the Company’s achievement of its annual financial goals, together with
any other performance measures applicable to Executive under the Bonus Plan for
the relevant year. Executive’s current 2006 Target Bonus will remain in effect
for the entirety of 2006 and any bonus payable to Executive for 2006 shall be
based upon the performance measures currently in effect under the Bonus Plan for
2006. However, if the other Executive Committee Members’ 2006 Target Bonuses are
adjusted upwards, Executive’s 2006 Target Bonus will also be adjusted upwards.
Beginning January 1, 2007 and throughout the term of this Agreement, Executive’s
new Target Bonus shall be 65% to 75% of his 2007 base salary.

(c) Executive will be eligible for an annual merit and Target Bonus increase.

(d) On or about September 29, 2006, Executive shall receive a grant of Western
Union stock options and restricted stock valued at approximately $1,912,500
determined as of the date of grant by the Western Union Compensation Committee
(“Spin Off Grant”). This Spin Off Grant is awarded subject to its terms and
conditions for the fourth quarter of 2006, and for the years 2007 and 2008.

(e) Executive, as a member of the Executive Committee, is eligible for
reimbursement of financial planning costs of up to $20,000 in the first year and
up to $10,000 for each succeeding year, subject to the terms and conditions of
the financial planning policy. The Company reserves the right to amend or
terminate this benefit for Executive Committee members at any time.

(f) Executive will receive stock options, restricted stock and other
compensation subject to their terms and conditions consistent with similarly
situated members of the Executive Committee. Executive will receive
indemnification to the extent permitted by the Company’s Articles and By-Laws.

(g) Notwithstanding the foregoing, Executive shall also be eligible to
participate in the Company’s long-term incentive (equity) compensation, 401(k),
nonqualified deferred compensation, health, disability and group life insurance
plans on the same basis as similarly-situated employees of the Company, subject
to the terms of the relevant plans, programs, or arrangements and in accordance
with the Company’s policies. The Company reserves the right to alter, suspend,
amend or terminate, at any time, any and all of its employee benefit and
executive compensation plans, policies or

 

Page 2



--------------------------------------------------------------------------------

fringe benefits, in whole or in part, at any time with or without notice. If the
Company’s aggregate contribution to 401(k) or other retirement plans on behalf
of Executive is less than that received by Executive prior to the Spin Off and
the effective date of this Agreement, Executive’s annual base salary shall be
increased to make up the difference.

4. Termination of Employment.

During the Employment Period, Executive’s employment is subject to the
provisions of this Agreement and may be terminated by the Company or Executive
at any time under the terms of this Agreement.

 

  (a) February 2008 Termination Election.

 

  (i) At any time during February 2008, either the Company or Executive may give
notice to the other party that the employment relationship will be terminated
effective November 30, 2008 (“February 2008 Termination Election”). In the event
of such notice, the Executive will receive termination payments set forth in
Section 5 (“Termination Payments A”), subject to the terms of this Agreement,
and the execution of an Agreement and Release to the Company in the form
attached as Exhibit A (“Agreement and Release”).

 

  (ii) Executive’s entitlement to Termination Payments A will vest upon the
February 2008 Termination Election subject to Executive not having been
terminated for Cause, Death, Disability, in connection with a Change in Control
as defined in the applicable Western Union severance policy, or pursuant to
Section 4(c) between the February 2008 Termination Election and November 30,
2008 and subject to the Executive’s execution of an Agreement and Release on or
within 21 days of November 30, 2008.

 

  (iii) Waiver of Severance. To receive the Termination Payments A, Executive
will be required to waive all rights to any severance otherwise payable under
any applicable Western Union severance policy, if any. Failure of either party
to make the February 2008 Termination Election terminates any right to
Termination Payments A. Except as provided in this Agreement, at all subsequent
times during the Employment Period and thereafter if applicable, Executive will
be subject to the terms of the applicable Western Union severance policy, if
any, and its terms will supersede the severance provisions of this Agreement.

 

  (b) Resignation for Good Reason or No Cause Termination.

Good Reason Resignation.

 

  (i) Executive may notify the Company no later than the end of February 2008 of
his election to terminate his employment for “Good Reason”.

 

Page 3



--------------------------------------------------------------------------------

Good Reason means any one or more of the following: (A) action by the Company
resulting in a diminution of the Executive’s titles or positions with the
Company; (B) a reduction in the Executive’s Base Salary or Target Bonus; or
(C) any action by the Company to require the relocation of the Executive more
than thirty-five (35) miles from the Executive’s current principal work location
without the Executive’s consent. Within 30 days after Executive becomes aware of
one or more actions or inactions described in the preceding sentence, Executive
shall deliver written notice to the Company of the action(s) or inaction(s) (the
“Good Reason Notice”). The Company shall have 30 days after the Good Reason
Notice is delivered to cure the particular action(s) or inaction(s). If the
Company so effects a cure, the Good Reason Notice will be deemed rescinded and
of no further force and effect.

In the event Executive serves the Company with a Good Reason Notice no later
than the end of February 2008 and the Company does not effect a cure, the
Executive will receive termination payments as set forth in Section 6
(“Termination Payments B”), subject to Executive not having terminated for Cause
as defined in (c) below, Death, Disability, or in connection with a Change in
Control as defined in the applicable Western Union severance policy before the
Good Reason Termination Date and the execution of the Agreement and Release by
Executive on or within 21 days of the Good Reason Termination Date. The “Good
Reason Termination Date” will be the last day of the 30 day period.

No Cause Termination.

 

  (ii) In the event the Company involuntarily terminates Executive on or before
February 29, 2008, other than for Cause as defined in (c) below, and other than
on account of Death, Disability or in connection with a Change in Control as
defined in the applicable Western Union severance policy, Executive will receive
Termination Payments B subject to the terms of this Agreement and the execution
of an Agreement and Release by Executive. The Company agrees to give Executive
written notice of his No Cause Termination (“No Cause Termination Notice”).
Executive’s termination date shall be the last day of the two-week period
beginning on the day of Executive’s receipt of written notice as provided in
Section 8 (“No Cause Termination Date”). If no written notice is provided,
Executive’s effective termination date is two weeks from when no cause
termination is orally given.

 

  (iii)

Waiver of Severance. To receive the Termination Payments B, Executive will be
required to waive all rights to any severance otherwise payable under any
applicable Western Union severance policy, if any. Failure of Executive to give
a Good Reason Notice

 

Page 4



--------------------------------------------------------------------------------

 

or receive a No Cause Termination Notice by the end of February 2008 terminates
any right to Termination Payments B. Except as provided in this Agreement, at
all subsequent times during the Employment Period and thereafter if applicable,
Executive will be subject to the terms of the applicable Western Union severance
policy, if any, and its terms will supersede the severance provisions of this
Agreement.

 

  (iv) Termination for Cause or Resignation Without Good Cause. If Company
terminates Executive for Cause or Executive resigns without Good Reason,
Executive shall not be entitled to receive any Termination Payments provided for
in this Agreement or any other payments or benefits of any kind from the Company
(except as required by applicable law or in accordance with the terms of the
employee benefit plans and programs of the Company).

 

  (c)    (i)   Cause. “Cause” shall be defined as the willful and continued
failure of Executive to substantially perform the duties assigned by the Company
(other than a failure resulting from Disability), the willful engagement by
Executive in conduct that is demonstrably injurious to Western Union (monetarily
or otherwise), any act of dishonesty, the commission of a felony, the continued
failure by Executive to meet performance standards, excessive absenteeism, or a
significant violation by Executive of any statutory or common law duty of
loyalty to the Company.

 

  (ii) Cause Only Upon A February 2008 Termination Election.

For purposes of determining Cause once either party has exercised the February
2008 Termination Election, “Cause” shall be defined as the willful and continued
failure of Executive to substantially perform the duties assigned by the Company
(other than a failure resulting from Disability), the willful engagement by
Executive in conduct that is demonstrably injurious to Western Union (monetarily
or otherwise), any act of dishonesty, the commission of a felony, the continued
failure by Executive to meet performance standards related solely to Executive’s
transition of his job responsibilities, in anticipation of his November 30, 2008
termination date, excessive absenteeism, or a significant violation by Executive
of any statutory or common law duty of loyalty to the Company.

Only in the event of a February 2008 Termination Election and only if the
Company terminates Executive, for the continued failure by Executive to meet
performance standards related solely to Executive’s transition of his job
responsibilities in anticipation of his November 30, 2008 termination date
(“Performance Deficiency”) does the Company agree to give Executive written
notice to the Executive (“Performance Cause Notice”). The

 

Page 5



--------------------------------------------------------------------------------

Performance Cause Notice shall state in writing the particular action(s) or
inaction(s) related to Executive’s Performance Deficiency giving rise to the
Performance Cause Termination, citing examples and setting forth definable,
reasonable, and measurable job transition goals and responsibilities. The
Executive shall have 30 days from the Performance Cause Notice to cure the
particular action(s) or inaction(s) giving rise to the Performance Cause Notice.
If the Company in its sole discretion determines that the definable, reasonable,
and measurable job transition goals and responsibilities set forth in the
written Performance Cause Notice have been satisfactorily met by the Executive,
the Performance Cause Notice shall be deemed rescinded and of no force and
effect.

(d) Death. Upon the death of Executive, all rights of Executive and Executive’s
heirs, executors and administrators to compensation and other benefits under
this Agreement and any Company or the Company policy, plan or program shall
cease immediately, except that Executive’s heirs, executors or administrators,
as the case may be, shall be entitled to:

 

  (i) accrued base salary and vacation pay, less required and authorized
withholding and deductions, through and including Executive’s date of death;

 

  (ii) other employee benefits to which Executive or Executive’s beneficiaries
are entitled on the date of death in accordance with the terms of the employee
benefit plans and programs of the Company; and

 

  (iii) if either party gives notice under either Sections 4(b) or (c) and
Executive dies after becoming eligible for Termination Payments A or B, as
applicable, and executing an Agreement and Release but before full payment of
all cash Termination Payments, the remaining cash Termination Payments will be
paid to the Executive’s estate or representative in one lump sum. If either
party gives notice under either Sections 4(b) or (c) during the Employment
Period and Executive dies before executing an Agreement and Release, his estate
or representative may not execute an Agreement and Release, and no Termination
Payments will be available to Executive.

(e) Disability. The Company may, at its option, terminate Executive’s employment
during the Employment Period upon written notice to Executive if Executive
becomes disabled. “Disability” means the inability of the Executive to
substantially perform such Executive’s duties and responsibilities due to a
physical or mental condition (i) that would entitle such executive to benefits
under the Company’s long-term disability plan or, if the Western Union
Compensation Committee deems it relevant, any disability rights provided as a
matter of local law or (ii) if such Executive is not eligible for long-term
disability benefits under any plan sponsored by the Company,

 

Page 6



--------------------------------------------------------------------------------

that would, as determined by the Western Union Compensation Committee, entitle
such Executive to benefits under the Company’s long-term disability plan if the
Executive were eligible therefore. Upon such termination, all obligations of the
Company hereunder shall cease immediately, except that Executive shall be
entitled to:

 

  (i) accrued base salary and vacation pay, less required and authorized
withholding and deductions, through and including the effective date of
Executive’s termination of employment; and

 

  (ii) other employee benefits to which Executive is entitled upon termination
of employment in accordance with the terms of the employee benefit plans and
programs of the Company.

(f) Cooperation & Indemnification. In the event of Executive’s termination of
employment, Executive agrees to reasonably assist and cooperate with the
Company, its subsidiaries and Affiliates and/or their agents, officers,
directors and employees (i) on matters relating to the tasks for which Executive
was responsible, or about which Executive had knowledge before termination of
employment or which may otherwise be within the knowledge of Executive and
(ii) in connection with any existing or future disputes, litigation or
investigations of any nature brought by, against, or otherwise involving the
Company in which the Company deems Executive’s cooperation necessary. The
Company will reimburse Executive for reasonable out of pocket expenses incurred
in connection therewith, in accordance with Company policy. Executive shall be
eligible for such indemnification as is provided for by the bylaws of the
Company.

5. Termination Payments A.

(a) The Termination Payments will be an amount equal to two times the sum of
Executive’s annual base salary and annual Target Bonus (Annual Target Bonus will
be calculated at 70% of the then current base salary) plus a prorated amount of
Executive’s annual Target Bonus (Annual Target Bonus will be calculated at 70%
of the then current base salary) payable to the Executive for 2008. Such
prorated amount shall be equal to the product of (1) the Executive’s Target
(Annual Target Bonus will be calculated at 70% of the then current base salary)
for 2008 and (2) the ratio of the number of days elapsed during such year prior
to November 30, 2008 to 365.

(b) The Termination period will be the 24 consecutive month period commencing on
November 30, 2008 (“24 Month Termination Period”). But for Executive’s status as
a “specified employee” under Section 409A of the Internal Revenue Code (“Code §
409A”), the Termination Payments would be paid in equal semi-monthly
installments over the 24 Month Termination Period on the 15th and the last
business day of each month, and would be paid no earlier than the eighth day
following the date on which the Company has received Executive’s fully executed
Agreement and Release. Because Executive is subject to Code § 409A, no payments
shall be made to Executive during the first six months of the 24 Month
Termination Period, and as soon as administratively practicable thereafter
Executive shall receive a lump sum payment, less tax withholding and other
legally allowed deductions, representing accumulated installment payments
Executive would have received under this Agreement during such six month period
but for his status as a “specified employee” under Code § 409A.

 

Page 7



--------------------------------------------------------------------------------

(c) Executive’s unvested non-qualified stock options and restricted stock awards
awarded in the Spin Off Grant and any other non-qualified stock options and
restricted stock awards granted between the Spin Off date through February 29,
2008 will become quick vested effective on March 1, 2008, and Executive’s
non-qualified stock options (and stock appreciation rights, if any) will be
exercisable until February 28, 2009, subject to the provisions of Code §409A or
until the terms of such awards have expired, if earlier.

(d) The Company shall pay to the Executive a lump sum in an amount equal to the
approximate difference in cost between COBRA premiums and active employee
premiums for 18 months of COBRA coverage, less tax withholding and other legally
allowed deductions, on the same date that the lump sum payment referenced in
Section 6(b) is made, provided that Executive has made a timely election for
COBRA coverage.

6. Termination Payments B.

(a) The Termination Payments will be an amount equal to two times the sum of
Executive’s annual base salary and annual Target Bonus (Annual Target Bonus will
be calculated at 70% of the then current base salary) plus a prorated amount of
Executive’s annual Target Bonus (Annual Target Bonus will be calculated at 70%
of the then current base salary) payable to the Executive for the year in which
the Good Reason or No Cause Termination Date occurs. Such prorated amount shall
be equal to the product of (1) the Executive’s Target Bonus (Annual Target Bonus
will be calculated at 70% of the then current base salary) for the year in which
the Good Reason or No Cause Termination Date occurs and (2) the ratio of the
number of days elapsed during such year prior to the Good Reason or No Cause
Termination Date to 365.

(b) The Termination period will be the 24 consecutive month period commencing on
Executive’s Good Reason or No Cause Termination Date (“Good Reason or No Cause
Termination Period”). But for Executive’s status as a “specified employee” under
Code § 409A, the Termination Payments would be paid in equal semi-monthly
installments over the 24 Month Termination Period on the 15th and the last
business day of each month, and would be paid no earlier than the eighth day
following the date on which the Company has received Executive’s fully executed
Agreement and Release. Because Executive is subject to Code § 409A, no payments
shall be made to Executive during the first six months of the 24 Month
Termination Period, and as soon as administratively practicable thereafter
Executive shall receive a lump sum payment, less tax withholding and other
legally allowed deductions, representing accumulated installment payments
Executive would have received under this Agreement during such six month period
but for his status as a “specified employee” under Code § 409A.

(c) Executive’s unvested non-qualified stock options and restricted stock awards
awarded in the Spin Off Grant and any other non-qualified stock options and
restricted stock awards granted between the Spin Off date and the applicable
Good Reason or No Cause Termination Date will become vested effective as of the
Good Reason or No Cause Termination Date and will be exercisable for three
months following the Good Reason or No Cause Termination Date subject to the
provisions of Code §409A or until the terms of such awards have expired, if
earlier.

 

Page 8



--------------------------------------------------------------------------------

(d) The Company shall pay to the Executive a lump sum in an amount equal to the
approximate difference in cost between COBRA premiums and active employee
premiums for 18 months of COBRA coverage, less tax withholding and other legally
allowed deductions, on the same date that the lump sum payment referenced in
Section 6(b) is made, provided that Executive has made a timely election for
COBRA coverage.

(e) The parties agree that in the event that a Good Reason Termination and No
Cause Termination occur concurrently, Executive is eligible to receive only one
Termination Payments B.

7. Federal and State Withholding. The Company shall deduct from the amounts
payable to Executive pursuant to this Agreement the amount of all required
federal, state and local taxes or assessments of all kinds, in accordance with
Executive’s Form W-4 on file with the Company and applicable laws. Executive
shall be solely responsible for all personal and individual income taxes
associated with the amounts payable under the Agreement.

8. Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (a) delivered personally, by
verifiable electronic delivery, or by overnight courier to the following address
of the other party hereto (or such other address for such party as shall be
specified by notice given pursuant to this Section) or (b) sent by facsimile to
the following facsimile number of the other party hereto (or such other
facsimile number for such party as shall be specified by notice given pursuant
to this Section), with the confirmatory copy delivered by overnight courier to
the address of such party pursuant to this Section:

If to the Company, to:

Grover Wray

EVP of Human Resources, The Western Union Company

12500 E. Belford Ave., Suite M22B6

Englewood, CO 80112

With a copy to:

Sally Sommers

Associate General Counsel, The Western Union Company

Global Employment Labor and Benefits Law Group

12500 E. Belford Ave, Suite M21A3

Englewood, CO 80112

If to the Executive, to:

Scott T. Scheirman

1050 Buffalo Ridge Road

Castle Rock, CO 80108

 

Page 9



--------------------------------------------------------------------------------

With a copy to:

James W. Hubbell

Kelly, Haglund, Garnsey & Kahn LLC

1441 18th Street

Denver, CO 80220

9. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

10. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof. This Agreement is supplemental to, and does not
supersede, any non solicitation, non-compete, non-disclosure, or confidentiality
agreement that Executive may have signed while employed with the Company,
Western Union Financial Services, Inc., or First Data Corporation.

11. No Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
codicil to or a waiver of any subsequent breach hereof.

12. Successors and Assigns. This Agreement shall be enforceable by Executive and
Executive’s heirs, executors, administrators and legal representatives.
Executive may not assign this Agreement, and any such assignment shall be null
and void. The Company shall have the right to assign the Agreement, and this
Agreement shall inure to the benefit of and be enforceable by the Company’s
successors and assigns.

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Colorado without
regard to principles of conflict of laws. The Executive agrees to submit to the
jurisdiction of the State of Colorado. The Executive waives any and all
objections to jurisdiction or venue. THE PARTIES AGREE TO WAIVE THEIR RIGHT TO
TRIAL BY JURY FOR ANY DISPUTE HEREUNDER.

14. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and Executive, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

 

Page 10



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THE WESTERN UNION COMPANY

WESTERN UNION L.L.C.

    EXECUTIVE By:   /s/ Sally M. Sommers       /s/ Scott T. Scheirman  

Sally M. Sommers, Esq.

Associate General Counsel

Global Employment, Benefits and Labor Law

Group

      Scott T. Scheirman

 

Page 11



--------------------------------------------------------------------------------

EXHIBIT A

THE WESTERN UNION COMPANY

AGREEMENT AND RELEASE

This is an Agreement and Release (“Agreement”) between Scott T. Scheirman
(“Executive”) and Western Union LLC (“WULLC”), a subsidiary of The Western Union
Company (collectively, the “Company”) whereby Executive’s employment will be
terminated effective ______________________________ (“Termination Date”).

1. Payments and Benefits. In consideration for Executive’s execution of this
Agreement, but subject to the paragraph in this Agreement entitled “Review
Period and Revocation” and the terms of paragraph 11, the Company agrees to
provide to Executive the following payments and benefits, consistent with and
subject to the terms of the Employment Agreement effective September 29, 2006.
Provision of the severance payments and benefits specified in subparagraphs
(a) and (b) hereof is intended to comply with the terms of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent
applicable, based upon the assumption that Executive is a “specified employee”
within the meaning of Code § 409A.

 

  (a) Executive will receive installment payments of $_________, less tax
withholding and other legally allowed deductions, on the 15th and last business
day of each month for the period commencing on ___________ and ending
______________, up to a total amount of $______________. On
____________________, Executive shall also receive a lump sum payment in the
amount of $______________, less tax withholding and other legally allowed
deductions, representing accumulated installment payments Executive would have
received under the Termination Payments during the first six months after the
Termination Date but for his status as a “specified employee” under Code
Section 409A. The period from the Termination Date through ______________ is
defined as the Termination Period.

 

  (b) On _______________________, Executive shall also receive a lump sum
payment in the amount of $______________, less tax withholding and other legally
allowed deductions, which represents the approximate difference in cost between
COBRA premiums and active employee premiums for 18 months of COBRA coverage,
provided that Executive has made a timely election for COBRA coverage.
Notwithstanding the foregoing, Executive’s continued health benefits coverage
under this subsection shall cease as of the date the Executive becomes eligible
to receive such benefits under a subsequent employer’s benefit programs. From
and after the beginning of the Termination Period, Executive will not be
eligible to continue active participation in any other Company benefit plan,
program or perquisite, including but not limited to long-term incentive
compensation, nonqualified deferred compensation, employee stock purchase,
401(k),

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

 

pension, life insurance, long-term disability coverage, or any other plan or
policy. Details about specific plan coverages, conversion and distribution
eligibility will be provided separately. Information on electing COBRA coverage
will be provided at the conclusion of group health plan eligibility.

 

  (c) Termination Payments A. Executive’s unvested non-qualified stock options
and restricted stock awards awarded in the Spin Off Grant and any other
non-qualified stock options and restricted stock awards granted from the
Spin-Off date through February 29, 2008 will become quick vested effective on
March 1, 2008, and Executive’s non-qualified stock options will be exercisable
for three months until February 28, 2009 subject to the provisions of Code
§409A, the terms and conditions of the Plans or until the term of such awards
have expired, if earlier.

 

  (c) Termination Payments B. Executive’s unvested non-qualified stock options
and restricted stock awards awarded in the Spin Off Grant and any other
non-qualified stock options and restricted stock awards granted from the Spin
Off date through the Good Reason or No Cause Termination Date will become quick
vested effective on the Good Reason or No Cause Termination Date, and that
Executive’s non-qualified stock options will be exercisable for three months
following the Good Reason or No Cause Termination Date subject to the provisions
of Code §409A, the terms and conditions of the Plans or until the term of such
awards have expired, if earlier.

 

  (d) To the extent permitted under applicable law, Executive agrees that the
Company may deduct from the payments referenced in this Payments and Benefits
paragraph any outstanding debt Executive owes the Company and its subsidiaries
or Affiliates including, but not limited to, the value of unreturned property,
any overpayment made to Executive, or any other amount Executive owed to the
Company, its subsidiaries or Affiliates.

2. Complete Release. In consideration of those payments and benefits listed
above which are payable only under this Agreement, Executive agrees to and
hereby does knowingly and voluntarily release and discharge the Company, its
subsidiaries and Affiliates, their agents, executives, directors, officers,
employees and their predecessors and successors and the subsidiaries,
Affiliates, agents, executives, directors, officers and employees of such
predecessors and successors (the “Released Parties”), from any and all claims,
causes of action and demands of any kind, whether known or unknown, which
Executive has, ever has had, or ever in the future may have and which are based
on acts or omissions occurring up to and including the date of this Agreement.
Included in the release set forth in the preceding sentence, without limiting
its scope, are claims arising under Title VII of the Civil Rights Act of 1964,
the Employee Retirement Income Security Act of 1974, and the Age Discrimination
in Employment Act of 1967, each as amended, as well as any other federal, state
or local employment discrimination or labor laws, and/or contract, tort, or wage
and hour laws, and which are related

 

Exhibit A - Page 2



--------------------------------------------------------------------------------

to Executive’s employment with the Company or the termination of that
employment. The foregoing release shall not apply to (i) Executive’s right to
indemnification under the Company’s bylaws or otherwise, (ii) rights to
directors and officers liability insurance (to the extent eligible),
(iii) obligations of the Company created by this Agreement, or (iv) claims,
causes of action or demands of any kind that may arise after the date this
Agreement is executed and which are based on acts or omissions occurring after
such date.

For purposes of this Agreement, “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, owns or controls, is owned or is
controlled by, or is under common ownership or control with, another Person. As
used herein, “control” means the power to direct the management or affairs of a
Person, and “ownership” means the beneficial ownership of at least 5% of the
voting securities of the Person. Company shall be deemed to control any
settlement network in which it has any equity ownership. As used herein,
“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, association, organization or other entity.

3. Return of Company Property. On or before the last day of Executive’s active
employment, Executive will resign from all titles and positions with the
Company, and return to the Company all property within Executive’s possession
belonging to the Company, its subsidiaries or Affiliates, any customers of the
Company or its subsidiaries or Affiliates or any entity with whom the Company,
its subsidiaries or Affiliates has entered into a confidentiality agreement,
including, but not limited to, reports, maps, files, memoranda, records, credit
cards, keys, passes, customer lists, information, forms, software, formulas,
plans, documents, systems, designs, methodologies, product features, technology,
and other written and computer material, equipment and access codes, and copies
of same that Executive has requested or received, prepared or helped to prepare
in connection with Executive’s employment with the Company. Executive will not
at any time, now or thereafter, retain any copies, duplicates, reproductions or
excerpts of such property.

4. Commencing Another Position. If Executive obtains employment with the Company
or its subsidiaries or Affiliates during the Termination Period (“Subsequent
Company Employment”), any and all further payments or benefits under the
Agreement immediately will cease as of the date of such employment. In the event
of Subsequent Company Employment, Executive specifically agrees that the offer
of employment to Executive by the Company or its subsidiaries or Affiliates, and
Executive’s acceptance thereof, is sufficient consideration to support the
release of claims contained herein notwithstanding the fact that payments and
benefits hereunder have ceased. If Executive obtains employment during the
Termination Period with an entity other than the Company or its subsidiaries or
Affiliates (“Subsequent Non-Company Employment”), Executive will, subject to the
provisions of this Agreement, continue to receive cash payments in accordance
with paragraph 1(a) of this Agreement, but, except as otherwise required under
applicable law, will no longer be eligible to receive the benefits specified
under paragraph 1(b) of this Agreement as of the date Executive becomes eligible
to receive such benefits under a subsequent employer’s benefit plans or
policies. In any event, it is Executive’s obligation to immediately advise the
Company of Subsequent Non-Company Employment.

 

Exhibit A - Page 3



--------------------------------------------------------------------------------

5. Cooperation. During the Termination Period and thereafter, Executive agrees
to cooperate fully with the Company, its financial and legal advisors, and/or
government officials in any claims, investigations, administrative proceedings,
lawsuits, and other legal, internal or business matters, as reasonably requested
by the Company. Company will take into consideration the Executive’s personal
and business commitments, will give the Executive as much advance notice as
reasonably possible, and ask that [to the extent fully possible] Executive be
available at such time or times, and at such location or locations, as are
mutually convenient to the Company and the Executive. Company agrees to
reimburse Executive for the actual out-of-pocket expenses Executive incurs, [in
accordance with the Company’s travel expense reimbursement policy,] as a result
of Executive’s complying with this paragraph 6, subject to Executive’s
submission to the Company of documentation substantiating such expenses as the
Company may reasonably require. To the extent that it is consistent with the
Company’s by-laws, certificate of incorporation and applicable laws, the Company
will engage on its own behalf to represent Executive with legal counsel of its
choosing if necessary in connection with such cooperation, and in any event will
reimburse Executive for documented, reasonable and necessary out-of-pocket
travel expenses as are required and which Executive incurs in complying with
Executive’s obligations under this paragraph. If for any reason the Company
determines that a conflict of interest may exist between Executive and the
Company, the Company may require Executive to obtain separate counsel in which
case the Company will subsequently reimburse Executive for the reasonable and
necessary legal fees associated with the use of such counsel and/or related
travel expenses (as limited above), to the extent that such reimbursement is
permitted by the Company’s by-laws, certificate of incorporation and applicable
laws.

6. Confidentiality and Non-Disparagement. Executive hereby agrees to maintain
the terms and conditions of this Agreement in the strictest confidence and
agrees not to disclose any of the terms of this Agreement unless and to the
extent such disclosure is required by law or to secure advice from a legal or
tax advisor or outplacement provider. This obligation extends to Executive’s
agents, including all tax advisors, who Executive must duly notify of the
confidential nature of the content of this Agreement and of their confidential
obligations hereunder. Notwithstanding this provision it is acknowledged that
Executive’s position as a principal financial officer of the Company requires
disclosure of this Employment Agreement and Agreement and Release under the
applicable SEC filings. The Company further acknowledges that Executive may be
required to discuss the terms of this Employment Agreement and Agreement and
Release with the Investment Community and others.

Executive agrees not to intentionally make any direct or indirect derogatory
statements regarding, or disparage in any way, the business or reputation of the
Company or its subsidiaries or Affiliates, or any of their directors, officers,
managers or employees, unless such statements are required by law. Company
agrees that its officers, directors, and Executive Committee Members shall not
intentionally make any direct or indirect derogatory statements regarding, or
disparage in any way, the reputation of Executive, unless such statements are
required by law.

7. Severability and Governing Law. In the event that any provision of this
Agreement is deemed unenforceable, Executive agrees that a court of competent
jurisdiction shall have jurisdiction to reform such provision to the extent
necessary to cause it to be

 

Exhibit A - Page 4



--------------------------------------------------------------------------------

enforceable to the maximum extent permitted by law. The provisions in this
Agreement are severable, and if any provision is determined to be prohibited or
unenforceable in any jurisdiction, the remaining provisions shall nevertheless
be binding and enforceable. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Colorado without regard to
principles of conflicts of law.

8. Non-Admission. Nothing in this Agreement is intended to or shall be construed
as an admission by the Company, any of the other Released Parties, or Executive
that any of the parties violated any law, interfered with any right, breached
any obligation or otherwise engaged in any improper or illegal conduct, the
parties expressly denying any such improper or illegal conduct.

9. Other Agreements, Survivability and Successorship. Executive acknowledges
that, except as noted in the following sentence, this Agreement is the entire
agreement between the Company and Executive and that Executive has not relied on
any other representations or statements, written or oral, by the Released
Parties or their employees or agents concerning the terms of the Agreement or
any other matters not contained herein. This Agreement is supplemental to, and
does not supersede, any non-solicitation, non-compete, non-disclosure,
confidentiality and other agreements that Executive may have signed while
employed with the Company. In addition to this paragraph, the following
paragraphs in this Agreement survive the termination of this Agreement: Complete
Release; Return of Company Property; Commencing Another Position; Cooperation;
Confidentiality and Non-Disparagement; Severability and Governing Law;
Non-Admission; and Other Agreements, Survivability and Successorship.

This Agreement inures to the benefit of any successors or assigns of the
Company, and Executive’s obligations apply equally to the Company and its
successors and assigns.

In the event of Executive’s death prior to Executive’s receipt of all of the
sums due to Executive under paragraph 1(a) above, the unpaid balance of such
sums shall be paid to Executive’s estate.

10. Consideration and Remedy. Executive acknowledges that the following
paragraphs are material provisions of this Agreement: Complete Release, Return
of Company Property; Commencing Another Position; Cooperation; Confidentiality
and Non-Disparagement; Restrictive Covenant Agreement; Severability and
Governing Law; and Other Agreements, Survivability and Successorship
(collectively, the “Material Provisions”). Executive further acknowledges that
(i) the first $50,000 payable to Executive as payments pursuant to subparagraph
(a) of the “Payments and Benefits” paragraph of this Agreement is consideration
(the “ADEA Consideration”) for Executive’s release and waiver in the “Complete
Release” paragraph of this Agreement of any claims, causes of action and demands
of any kind arising under the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA Released Claims”) and (ii) the remainder of the amount
payable to Executive as payments and benefits described in the “Payments and
Benefits” paragraph of this Agreement are consideration (the “Other
Consideration”) for (a) the Executive’s release and waiver in the “Complete
Release” paragraph of this Agreement of any claims, causes of action and demands
of any kind other than

 

Exhibit A - Page 5



--------------------------------------------------------------------------------

the ADEA Released Claims (the “Other Released Claims”) and (b) the Executive’s
obligations pursuant to the Material Provisions. In the event of a breach by
Executive of the Material Provisions (excluding ADEA Released Claims) or in the
event Executive challenges the enforceability of this Agreement as to any of the
Other Released Claims, the Company shall be entitled to immediately cease
providing to Executive the Other Consideration and any other benefits under this
Agreement, except to the extent that such payments and benefits are required,
either under this paragraph 11 or by law. In the event of a breach of this
Agreement by either party, the other party shall be entitled to all remedies
available at law or equity.

11. Paragraph Headings. The paragraph headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

12. Review Period and Revocation. Executive acknowledges that Executive was
given twenty-one (21) days to review this Agreement from the time Executive
received it. Executive acknowledges that the Company has made no promises to
Executive other than those contained in this Agreement. EXECUTIVE ACKNOWLEDGES
EXECUTIVE WAS ADVISED TO REVIEW THIS AGREEMENT WITH AN ATTORNEY OF EXECUTIVE’S
CHOICE. Executive is further advised that Executive has 7 days after Executive
signs this Agreement to revoke it by notifying the Company of such revocation in
writing. In the event Executive revokes this Agreement as specified in the
immediately preceding sentence, the Company shall deem this Agreement to be void
in its entirety, in which case neither party shall be bound by its terms and no
payment shall be made to the Executive hereunder.

Executive’s signature below indicates that Executive has carefully read,
reviewed, and fully understands this Agreement. Executive acknowledges that
Executive’s signature below constitutes a knowing and voluntary execution of
this Agreement and Executive signs the same of Executive’s own free will and it
is Executive’s intention to be bound thereby.

Dated this _______day of _____________________, 2006.

 

THE WESTERN UNION COMPANY

WESTERN UNION L.L.C.

    EXECUTIVE By:                

Sally M. Sommers, Esq.

Associate General Counsel

Global Employment, Benefits and Labor Law

Group

     

Scott T. Scheirman

 

Exhibit A - Page 6